Citation Nr: 1728287	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO. 05-39 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 60 percent on an extraschedular basis for myasthenia gravis for the period prior to March 7, 2008.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Schulman, Counsel



INTRODUCTION

The Veteran had active military service from September 1965 to July 1966.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In that decision, the Agency of Original Jurisdiction (AOJ) granted the Veteran's original claim for compensation for myasthenia gravis, with an initial 30 percent rating assigned, effective October 30, 1996; the Veteran appealed the rating assigned.

In a December 2008 decision, the Board granted a 60 percent disability rating for myasthenia gravis effective from the date of claim and a 100 percent disability rating effective March 7, 2008. The Board also referred a claim for a total disability rating based on individual unemployability (TDIU), due to service-connected myasthenia gravis.

The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court). In an April 2011 memorandum decision, the Court vacated and remanded the parts of the Board decision that referred, rather than remanded, the claim for TDIU; and that denied an initial disability rating in excess of 60 percent for myasthenia gravis on an extraschedular basis, prior to March 7, 2008. The Board remanded these two claims in December 2011.

In November 2012, on the Board's order, the Director of VA's Compensation Service considered the Veteran's claim for a higher rating for myasthenia gravis on an extraschedular basis prior to March 7, 2008, and concluded that evidentiary record failed "to show an exceptional disability pattern that would render application of the regular rating criteria as impractical."

In October 2013, the Board remanded the matter to provide the Veteran a new hearing. The Veteran testified before the undersigned in November 2014; a transcript is of record.

Most recently, in a September 2016 decision, the Board granted entitlement to TDIU, but again remanded the issue of entitlement to a higher initial rating on an extraschedular basis for myasthenia gravis prior to March 7, 2008. The case is now once again before the Board for adjudication.


FINDING OF FACT

Prior to March 7, 2008, symptoms associated with myasthenia gravis presented an exceptional and unusual disability picture so as to render impractical the application of the regular schedular standards; such symptoms precluded employment.


CONCLUSION OF LAW

The criteria for an extraschedular 100 percent rating for myasthenia gravis prior to March 7, 2008, have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(l), 4.97 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's only service-connected disability -myasthenia gravis -is currently rated as 100 percent disabling, effective March 7, 2008 under 38 C.F.R. § 4.97, Diagnostic Code (DC or Code) 6840-6845 (2016). Prior to that date, myasthenia gravis was rated as 60 percent disabling on a schedular basis, effective October 30,
1996.

In addition to the rating described above, the Veteran has been awarded TDIU based on myasthenia gravis from June 30, 1996 until March 6, 2008. As a functional matter, he is therefore entitled to receive benefits at the 100 percent compensation level throughout the period on appeal. 38 C.F.R. § 4.16; see also Norris v. West, 12 Vet. App. 413, 420-21 (1999). The only remaining issue before the Board is whether the Veteran is entitled to initial rating in excess of 60 percent for myasthenia gravis for the period prior to March 7, 2008 on an extraschedular basis.

While VA's schedule of disability ratings describes evaluations based on average impairment in earning capacity in civil occupations from specific injuries or combinations of injuries, 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321(a) (2016), an extraschedular rating may be appropriate where a schedular evaluation is found to be inadequate to address the Veteran's symptomatology. 38 C.F.R. § 3.321(b)(l) (2016).

In Thun v. Peake, the Court of Appeals for Veterans Claims provided a framework for determining whether an extraschedular rating is warranted. 22 Vet. App. 111, 115 (2008). In the first step, the Board must determine whether the evidence "presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate." Id. If so, the Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" or "frequent periods of hospitalization." Id at 116. If these two prongs are met, then the Board is to refer the matter to the VA's Under Secretary for Benefits or VA's Director of Compensation Service for consideration. Id.

The first Thun element has been satisfied. The Board's prior decisions in this case acknowledge that some of the manifestations of the Veteran's myasthenia gravis are not listed in the rating criteria. The Court's April 2011 memorandum decision noted the Board's findings in this regard.  

The second Thun element has also been satisfied. The Veteran's myasthenia gravis has been productive of marked interference with employment. To that end, TDIU is already in effect prior to March 7, 2008.

Turning to the final Thun step, the Director of the Compensation Service previously denied an extraschedular rating in this case.  The Board is not bound by the Director's findings, and must conduct a de novo review. Wages v. McDonald, 27 Vet. App. 233, 238-39 (2015) (holding that the Board conducts de novo review of the Director's decision denying extraschedular consideration). Simply stated, having obtained the Director's decision, the Board is now free to make its own de novo determination regarding whether an extraschedular rating in excess of 60 percent was warranted for myasthenia gravis prior to March 7, 2008.  

The Board finds that an extraschedular rating of 100 percent is warranted for myasthenia gravis prior to March 7, 2008. As noted above, the Veteran's myasthenia gravis during this period was of such severity as to preclude employment. Total inability to work is most closely associated with impairment at a 100 percent level. As such, a 100 percent rating on an extraschedular basis is warranted in this case.


ORDER

Entitlement to an extraschedular rating of 100 percent for the period prior to March 7, 2008, is granted.



____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


